Name: Regulation (EEC) No 1339/69 of the Commission of 11 July 1969 amending Regulation (EEC) No 210/69 on communication between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  processed agricultural produce;  economic geography;  information technology and data processing
 Date Published: nan

 326 Official Journal of the European Communities 12.7.69 Official Journal of the European Communities No L 171/11 REGULATION (EEC) No 1339/69 OF THE COMMISSION of 11 July 1969 amending Regulation (EEC) No 210/69 on communication between Member States and the Commission with regard to milk and milk products 'Article 1 Member States shall communicate to the Commission not later than the tenth of each month for the preceding month: A. I. With regard to intervention measures adopted in pursuance of Article 6 ( 1 ) of Regulation (EEC) No 804/68 ; ( a ) the quantities of butter in store at the beginning of the month; (b ) the quantities of butter put into or withdrawn from store during the month, withdrawals being broken down according to the rules governing them; and (c) the quantities of butter in store at the end of the month. A. II . With regard to intervention measures adopted in pursuance of Article 6 (2) of THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; ¢ Having regard to Council Regulation No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, and in particular Article 28 thereof; Whereas Council Regulation (EEC) No 210/692 of 31 January 1968 on communications between Member States and the Commission with regard, to milk and milk products provides for fortnightly returns on stocks of products which have been the subject of intervention under Article 6 ( 1 ) and (2) and Article 8 ( 1 ) and (3 ) of Regulation (EEC) No 804/68 ; whereas it seems possible to make do with monthly returns ; Whereas , moreover, Regulation (EEC) No 210/69 makes no provision for information on imports ; whereas, for the purpose of assessing the situation on the market in milk and milk products, the Commission requires regular information on imports, in particular for the most important of these products ; whereas Regulation (EEC) No 210/69 should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; Regulation (EEC) No 804/68 : (a) the quantities of butter and the quantities of cream expressed in terms of the equivalent butter for which storage contracts have been concluded during the month ; and (b ) the total quantity of butter and the total quantity of cream expressed in terms of the equivalent butter covered by contracts at the end of the month. B. I. With regard to intervention measures adopted in pursuance of Article 8 ( 1 ) ofHAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 804/68 : of ( a) the quantities of cheeses of the following kinds in store at the beginning of the month :  unsalted Grana padano from thirty to sixty days old, The following shall be substituted for Article 1 Regulation (EEC) No 210/69 :  Grana padano,1 OJ No L 148 , 28.6.1968 , p . 13 . 2 OJ No L 28, 5.2.1969, p . 1 .  Parmigiano Reggiano ; Official Journal of the European Communities 327 Article 2 The following Article shall be added to Regulation (EEC) No 210/69 : (b) the quantities of cheeses put into or withdrawn from store during the month, broken down by the kinds mentioned in (a); and (c) the quantities of cheeses in store at the end of the month, broken down by the kinds mentioned in (a). 'Article 5a Member States shall communciate to the Commission 1 . not later than the Thursday of each week, for the preceding week the quantities of the products falling within the following tariff sub-headings : B. II . With regard to intervention measures adopted in pursuance of Article 8 (3 ) of Regulation (EEC) No 804/68 : ( a) the quantities of cheeses of the following kinds covered by contracts at the beginning of the month :  Grana padano, 04.02 A II (b ) 1 04.03 A and 04.03 B 04.04 A I and 04.04 A II 04.04 C 04.04 E I (b ) 2 04.04 E I (b) 3  Parmigiano Reggiano; (b) the quantities of cheeses for which storage contracts have been concluded during the month, broken down by the kinds mentioned in (a); ( c) the quantities of cheeses for which storage contracts have expired during the month, broken down by the kinds mentioned in (a); and for which import licences have been applied for, with information regarding the origin of the products ; and 2 . not later than the fifteenth of each month for the preceding month, the quantities of imported products broken down by specific rates of levy on products .' (d) the quantities of cheeses covered by Article 3 contracts at the end of the month, broken down by the kinds mentioned This Regulation shall enter into force on 1 August in (a).' 1969 . , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 July 1969 . ' For the Commission The President 1 Jean REY